DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 04/14/2021
Claim 1, 7, 8, 10, 11 and 15 have been amended and claims 4-6 have been cancelled
Claims 1,-3 and 7-15 are presented for examination
This action is Non-Final

Claims 1-3, 5, 6, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobeck (EP 2014/0718320) in view of Bauer (US 5,016,764).

1, 10: Kobeck discloses a method for mounting an inner support beam of a container, comprising: fixing a bottom support beam 7 and a back support beam 5a,b to a container body 3 in a reusable and detachable manner; supporting the bottom support beam on a floor of the container body, and supporting the back support beam on a side wall corrugated plate of the container body (fig. 13).

It is noted that although not shown, the cross beams are capable of existing on the floor of the container and would be obvious to one having ordinary skill in the art to arrange (rearrange) the cross beam to be supported by the bottom since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Kobeck fails to disclose a hook connection for the support beam. Bauer teaches wherein the back support beam 9 is connected to the side wall 2 plate by a detachable structure in the reusable and detachable manner;


2: Kobeck discloses the method for mounting the inner support beam of the container according to claim 1, wherein,

the back support beam 5a,b is supported in a groove of the side wall corrugated plate (fig. 1);

a top end of the back support beam is connected to the side wall corrugated plate in the reusable and detachable manner, an end of the bottom support beam is jointed to a bottom end of the back support beam in the reusable and detachable manner (fig. 2) and in a manner of at least restricting a movement of the bottom end of the back support beam in a direction away from the side wall corrugated plate (abstract).

It is noted that although not shown, the cross beams are capable of existing on the floor of the container and would be obvious to one having ordinary skill in the art to arrange (rearrange) the cross beam to be supported by the bottom since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

3: Kobeck discloses the method for mounting the inner support beam of the container according to claim 1 wherein,

the back support beam comprises a main beam 11 facing an interior of the container body and a plurality of support members 9a,b connected behind the main beam, the plurality of support members are arranged along an extending direction of the main beam, the main beam is vertically arranged or is obliquely arranged along a direction from a bottom end of the main beam to a top end of the main beam toward a direction close to the side wall corrugated plate, the 

9: Kobeck discloses the container according to claim 6, wherein, the end of the bottom support beam is clamped on the bottom end of the back support beam (fig. 2).

12: Kobeck-Bauer discloses the container according to claim 10, wherein, the back support beam comprises a main beam 5 facing an interior of a container body and a plurality of support members 9a, b, 15 connected behind the main beam, the plurality of support members are arranged along an extending direction of the main beam, an uppermost support member of the plurality of support members is connected to the side wall corrugated plate by the detachable structure in the reusable and detachable manner (Kobeck; fig. 1);

the groove is a trapezoidal groove gradually expanding toward the interior of the container body; a width of the main beam is larger than a width of a bottom of the groove, a width of each support member is less than or equal to the width of the bottom of the groove, and each support member is supported on the bottom of the groove (Kobeck; fig. 6 and 7).

13: Kobeck-Bauer discloses the container according to claim 12, wherein, the main beam is vertically arranged or is obliquely arranged along a direction from a bottom end of the main beam to a top end of the main beam toward a direction close to the side wall corrugated plate (Kobeck, fig. 9a,b).

14: Kobeck discloses the method for mounting the inner support beam of the container according to claim 2, wherein, the back support beam comprises a main beam facing an interior of the container body and a plurality of support members connected behind the main beam, the plurality of support members are arranged along an extending direction of the main beam, the main beam is vertically arranged or is obliquely arranged along a direction from a bottom end of the main beam to a top end of the main beam toward a direction close to the side wall corrugated plate, the plurality of support members are supported in the groove of die side wall corrugated plate (abstract; fig. 1 and 2).


Allowable Subject Matter
Claims 7-9 and 15 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735